*172On petition for a rehearing.
Downey, J.
A petition for a rehearing has been filed in this case in which counsel for appellant express the belief that counsel for appellee has misapprehended the state of the record, and that he has misled the court upon the question as to the failure to except to the ruling of the court in admitting the evidence of declarations of Jacob Wiler, and with reference to the failure to point out any objection» to the admissibility of the letter written by Jacob Wiler. Upon examination of the petition and the parts of the record to which our attention is called, we find that the statements relied upon by counsel for appellant to show that an exception was taken to the admission of the parol evidence, and an objection pointed out to the reading of the letter in evidence, are found in the motion for a new trial. It seems almost unnecessary to say that the statements in the motion for a new trial cannot perform this office. The fact that the motion for a neAV trial is contained in a bill of exceptions cannot change the rule. The-motion for a new trial is properly a part of the record, but its statements cannot supply the facts Avhich should appear in the bill of exceptions. Restatements cannot be taken as true like those of the bill of exceptions. Hopkins v. The Greensburg, etc., Turnpike Co., 46 Ind. 187.
The petition is overruled.